Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first office action in response to application No. 16/793,276 filed 02/18/2020 as originally filed claims 1-7, 15-20 presented for examination, and claims 8-14 are cancelled as stated in Examiner’s Amendment below.
Examiner’s Amendment

     An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.     Authorization for this examiner’s amendment was given in a telephone interview on August 6, 2021 with applicant representative Edward Marshall (Reg. # 45395, Phone: (512)289-0616).  The applicant Edward Marshall agreed to the following changes without prejudice.       Canceled claims 8 through 14.  
Allowable Subject Matter
 
    Claims 1-7 and 15-20 are allowed.   
Reasons for Allowance

     The following is an examiner’s statement of reason for allowance:        Cited reference Kumar (Kumar, U.S. Publication No. 20010050926) teaches transmission and reception of an in-band on-channel (IBOC) FM-band digital audio broadcast (DAB) signal that is generated in the transmitter to substantially occupy the upper and lower sideband frequency regions in the RF emission mask for the conventional broadcast analog FM-band, redundant source bit information is transmitted in both the upper and lower sidebands so that the loss of information in either one but not both sidebands due to large amounts of interference or distortion caused by interference does not deleteriously affect the IBOC DAB receiver performance, receiver determines codeword bit estimation corresponding to either upper or lower sideband signals that is less likely to be erroneous, the receiver system selects between decoded estimates for each pair of demodulated error correction code (ECC) codewords or combines both ECC codeword estimates prior to decoding (e.g., Abstract).        However, Kumar does not expressly teach the following underlined limitations:      A mesh network comprising: a plurality of in-band on-channel (IBOC) transceivers coupled together in a mesh configuration, wherein the plurality of IBOC transceivers includes: a first IBOC transceiver coupled to communicate directly with a second IBOC transceiver; an edge transceiver coupled to communicate directly with the second IBOC transceiver, and to communicate indirectly with the first IBOC transceiver via the second IBOC transceiver; the first IBOC transceiver including: a first network interface configured to receive, from the edge transceiver, broadcast content for IBOC transmission; an IBOC radio frequency (RF) transmitter configured to transmit the broadcast content within an IBOC broadcast area; a wireless network interface configured to receive feedback, related to the broadcast content, from an IBOC user device within the IBOC broadcast area; and the first network interface further configured to transmit the feedback indirectly to the edge transceiver, as disclosed in independent claim 1.       An in-band on-channel (IBOC) transceiver included in a mesh network including a plurality of IBOC transceivers coupled together in a mesh configuration, the IBOC transceiver comprising: a processor and associated memory; a first network interface coupled to the processor and associated memory, the first network interface configured to receive, from an edge transceiver coupled to the mesh network, broadcast content for IBOC transmission; an IBOC radio frequency (RF) transmitter coupled to the processor and associated memory, the RF transmitter configured to transmit the broadcast content within an IBOC broadcast area; a wireless network interface coupled to the processor and associated memory, the wireless network interface configured to receive feedback, related to the broadcast content, from an IBOC user device within the IBOC broadcast area; and the first network interface further configured to transmit the feedback indirectly to the edge transceiver via the mesh network, as disclosed in independent claim 15.  
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record considered pertinent to applicant's disclosure, see PTO-892 form. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaima Q. Aminzay whose telephone number is 571-272-7874.  The examiner can normally be reached on 9:00 AM -5:00 PM.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        

August 9, 2021